RENDERED: DECEMBER 16, 2021
                                               TO BE PUBLISHED

             Supreme Court of Kentucky
                        2021-SC-0151-MR

JOHN GOBLE                                            APPELLANT



                ON APPEAL FROM COURT OF APPEALS
V.                      NO. 2020-CA-1455
               SCOTT CIRCUIT COURT NO. 19-CR-00146



HONORABLE JEREMY MICHAEL                               APPELLEE
MATTOX, JUDGE, SCOTT CIRCUIT
COURT

AND

COMMONWEALTH OF KENTUCKY                  REAL PARTY IN INTEREST

AND

                        2021-SC-0162-MR

AMOS BURDETTE                                         APPELLANT



                ON APPEAL FROM COURT OF APPEALS
V.                      NO. 2020-CA-0103
               SCOTT CIRCUIT COURT NO. 18-CR-00253

HONORABLE JEREMY MICHAEL                               APPELLEE
MATTOX, JUDGE, SCOTT CIRCUIT
COURT

AND

COMMONWEALTH OF KENTUCKY                  REAL PARTY IN INTEREST


             OPINION OF THE COURT BY JUSTICE HUGHES

                           AFFIRMING
      John Goble and Amos Burdette filed petitions for writs of mandamus

seeking dismissal of their respective criminal indictments for various felony

and misdemeanor offenses. The primary basis for each petition is a challenge

to the ability of a county attorney to perform prosecutorial duties outside of his

or her judicial circuit. After careful review, we conclude that Goble and

Burdette are not entitled to a writ.

                     FACTS AND PROCEDURAL HISTORY

      John Goble and Amos Burdette were separately indicted by a Scott

County Grand Jury on a series of misdemeanor and felony charges stemming

from unrelated criminal conduct. Because Goble and Burdette advance the

same legal challenge in their writ appeals to this Court, their cases were

consolidated by this Court on October 8, 2021. The facts of each case are

discussed in turn.

      John Goble was the Scott County coroner when complaints were made

against him regarding narcotics, firearms, and the misuse of county property.

The Scott County Commonwealth’s Attorney recused from the case and

requested the appointment of the Office of the Fayette County Attorney as

special prosecutor. The Attorney General appointed the Fayette County

Attorney, who then presented the case to the grand jury. Goble was indicted

by the Scott County Grand Jury on charges of receiving stolen property,

$10,000 or more, a Class D felony; receiving stolen property (a firearm), a Class

D felony; abuse of the public trust, less than $10,000, a Class D felony; first-

degree perjury, a Class D felony; first-degree possession of a controlled

                                        2
substance, a Class D felony; and two counts of first-degree official misconduct,

a Class A misdemeanor.1

      Goble filed a petition for a writ of mandamus with the Court of Appeals

on September 16, 2019 seeking to dismiss the indictment, arguing both that

the circuit court acted outside of its jurisdiction and that it acted erroneously

in denying his motion to dismiss the indictment on the grounds that the

appointment of the Fayette County Attorney as special prosecutor was invalid.

The Court of Appeals denied the petition, concluding that “[a]lthough the other

statutes may fail to specifically state that a county attorney can be appointed

as a special prosecutor outside of his judicial circuit to handle felony cases,

there is nothing in the statutes that prohibit[s] such and [Kentucky Revised

Statute] KRS 15.730 reveals the intent of the General Assembly.” The appellate

court held that the trial court did not err in concluding that the appointment of

the Fayette County Attorney as special prosecutor was proper.

      Goble appealed to this Court and at the time of that appeal the original

indictment had been superseded. Goble v. Mattox, 2020-SC-000078-MR, 2020

WL 4047465, at *1 (Ky. July 9, 2020). Consequently, this Court determined

that the case was moot. Id. at *2. Goble then began his case again by filing a

motion to dismiss the superseding indictment in Scott Circuit Court.


      1  Three indictments have issued in Goble’s case: Scott County case numbers
18-CR-00185, 19-CR-00129 and the current indictment, 19-CR-00146. According to
the Commonwealth, superseding indictments were required due to Goble’s perjurious
statements before the first grand jury on May 18, 2018 and to correct technical issues
in the first superseding indictment in 19-CR-00129. At this time, all prior indictments
have been properly dismissed and the only case which is not moot is this case, 19-CR-
00146.

                                          3
      The trial court denied the motion, noting that dismissal of an indictment

over the Commonwealth’s objection was only allowed in extraordinary

circumstances. The trial court concluded that Goble “failed to show by statute,

or otherwise, that county attorneys must only assist within their judicial

circuit. Therefore, based on this argument, there are no extraordinary

circumstances that would require the Court to dismiss an indictment without

the Commonwealth’s consent.” The trial court held that “[t]here is no

indication that the statutes expressly limit the agreement to prosecutors in the

same judicial circuit.”

      Once again, Goble petitioned the Court of Appeals for a writ of

mandamus. The Court of Appeals denied the petition, citing the same

reasoning it relied upon in denying Goble’s first writ petition.

      In September 2018, the Scott County Grand Jury indicted Amos

Burdette on a series of misdemeanor and felony charges. The previous

Commonwealth’s Attorney for the 14th Judicial Circuit, Gordie Shaw,

presented the case to the Scott County Grand Jury. Shaw did not seek

reelection and Sharon Muse was elected as the Commonwealth’s Attorney for

the 14th Judicial Circuit. Muse hired Brooks Frye as an Assistant

Commonwealth’s Attorney and assigned him to the Burdette case. At the

beginning of 2020, Frye notified Muse of his intention to accept employment

with the Fayette County Attorney’s Office effective January 15, 2020.

Burdette’s case was set for trial beginning on January 27, 2020. Muse




                                         4
requested that Frye continue to handle the case given that the trial was

scheduled within two weeks of his transfer and he had fully prepared for trial.

      As a result, and at the Scott County Commonwealth Attorney’s request,

the Attorney General appointed the Office of the Fayette County Attorney as

special prosecutor. On January 21, 2020 Burdette filed a petition for a writ of

mandamus with the Court of Appeals seeking to dismiss the indictment,

arguing both that the circuit court acted outside of its jurisdiction and that it

acted erroneously within its jurisdiction by denying his motion to dismiss the

indictment. His petition was premised on the grounds that the appointment of

the Fayette County Attorney as special prosecutor was invalid. The Court of

Appeals determined that Burdette is not entitled to relief by a first-class writ

because he failed to prove that the trial court acted outside its jurisdiction nor

was a second-class writ appropriate because the trial court did not act

erroneously in denying the motion to dismiss the indictment. Turning to KRS

15.730, the Court of Appeals held that “[a]lthough the other statutes may fail

to specifically state that a county attorney can be appointed as a special

prosecutor outside of his judicial circuit to handle felony cases, there is

nothing in the statutes that prohibits such and KRS 15.730 reveals the intent

of the General Assembly.”

      In their appeals to this Court, Goble and Burdette make similar

arguments regarding the distribution of prosecutorial duties and the ability of a

county attorney to prosecute cases outside of their judicial district or circuit.

We address their arguments together.

                                         5
                                      ANALYSIS

        As often noted, “courts of this Commonwealth are―and should be―loath

to grant the extraordinary writs unless absolutely necessary.” Cox v. Braden,

266 S.W.3d 792, 795 (Ky. 2008). This Court has held that:

        A writ of prohibition may be granted upon a showing that (1) the
        lower court is proceeding or is about to proceed outside of its
        jurisdiction and there is no remedy through an application to an
        intermediate court; or (2) that the lower court is acting or is about
        to act erroneously, although within its jurisdiction, and there
        exists no adequate remedy by appeal or otherwise and great
        injustice and irreparable injury will result if the petition is not
        granted.

Hoskins v. Maricle, 150 S.W.3d 1, 10 (Ky. 2004).

        Typically, we review the decision of the Court of Appeals to deny a writ

under an abuse of discretion standard. Grange Mut. Ins. Co. v. Trude, 151

S.W.3d 803, 810 (Ky. 2004). “But when the issue presented involves a

question of law, we review the question of law de novo.” Commonwealth Fin. &

Admin. Cabinet v. Wingate, 460 S.W.3d 843, 847 (Ky. 2015). Because Goble’s

and Burdette’s claims on appeal involve statutory interpretation our standard

of review in this matter is de novo. Goble and Burdette argue that they are

entitled to writs either of the first-class or second-class or based on the special

cases exception outlined in Marcum v. Scorsone, 457 S.W.3d 710 (Ky. 2015).

   I.      Goble and Burdette Are Not Entitled to First-Class Writs.

        “The first class of writs refers to subject-matter jurisdiction; that is, the

lower court’s core authority to hear the case at all.” Appalachian Racing, LLC v.

Commonwealth, 504 S.W.3d 1, 4 (Ky. 2016). Goble and Burdette are not



                                           6
entitled to first-class writs because they have failed to show that the trial court

proceeded outside of its jurisdiction. “Whether a court has subject-matter

jurisdiction is determined at the beginning of a case, based on the type of case

presented.” Kelly v. Commonwealth, 554 S.W.3d 854, 860 (Ky. 2018) (citing

Commonwealth v. Steadman, 411 S.W.3d 717, 722 (Ky. 2013)). The Kelly Court

further explained:

      Once filed, a court has subject matter jurisdiction of the case so
      long as the pleadings reveal that it is the kind of case assigned to
      that court by a statute or constitutional provision. A court, once
      vested with subject matter jurisdiction over a case, does not
      suddenly lose subject matter jurisdiction by misconstruing or
      erroneously overlooking a statute or rule governing the litigation.

554 S.W.3d at 860 (internal quotations and citations omitted). A review of

relevant statutes establishes that the Scott Circuit Court has jurisdiction over

both cases before us, each of which arose in Scott County.

      Pursuant to KRS 23A.010(1), “[t]he Circuit Court is a court of general

jurisdiction; it has original jurisdiction of all justiciable causes not exclusively

vested in some other court.” “When the legislature does not specifically assign

jurisdiction of a particular matter to the district court, jurisdiction rests in the

circuit court.” Hyatt v. Commonwealth, 72 S.W.3d 566, 577 (Ky. 2002).

District Courts maintain jurisdiction to make final disposition of all criminal

matters, except felonies. KRS 24A.110(1)(a). KRS 24A.110(2) states that “[t]he

District Court has exclusive jurisdiction to make a final disposition of any

charge or a public offense denominated as a misdemeanor or violation, except

where the charge is joined with an indictment for a felony . . . .” Goble and



                                          7
Burdette were both indicted for multiple felonies and misdemeanors occurring

in Scott County, which properly places their cases within the jurisdiction of the

Scott Circuit Court. As such, Goble and Burdette are not entitled to first-class

writs.

   II.     Goble and Burdette Are Not Entitled to Second-Class Writs.

         To prove entitlement to a second-class writ, Goble and Burdette must

show “that the lower court is acting or is about to act erroneously, although

within its jurisdiction, and there exists no adequate remedy by appeal or

otherwise and great injustice and irreparable injury will result if the petition is

not granted.” Hoskins, 150 S.W.3d at 10. They cannot meet this standard

because the lower court did not act erroneously.

         Both the Goble and Burdette cases involve (1) an agreement between the

Scott County Commonwealth Attorney’s Office and the Fayette County

Attorney’s Office to have the Fayette County Attorney act as special prosecutor

before the Scott Circuit Court and (2) a letter from the Attorney General

acknowledging the arrangement and appointing the special prosecutor “in

accordance with [KRS] Chapter 15.” Generally, the Commonwealth’s attorney

is responsible for prosecuting felonies and has the primary responsibility

within a judicial circuit to present cases to the grand jury. KRS 15.725(1).

Conversely, county attorneys are responsible for the prosecution of all criminal

cases within the jurisdiction of the district court in the county or consolidated

government where the county attorney is elected. KRS 15.725(2). The county




                                         8
attorney prosecutes all misdemeanors, violations, and juvenile matters, and

also conducts preliminary hearings in felony cases.

      Kentucky Constitution Section 112 establishes judicial circuits and

provides that circuit courts are courts of general jurisdiction, having authority

over all causes not specifically delegated to other courts. Section 113

establishes judicial districts and provides that district courts are courts of

limited jurisdiction able to exercise jurisdiction only when mandated by the

legislature. In addition to these constitutional parameters, two statutes are

particularly relevant to our inquiry. KRS 15.725(3) states:

            The Commonwealth’s attorney and county attorneys in a
      judicial circuit shall cooperate in the enforcement of criminal and
      penal laws of the Commonwealth. When necessary, the
      Commonwealth’s attorney and county attorney shall assist each
      other in prosecution within their respective courts. Each
      Commonwealth’s attorney and county attorney may enter into
      agreements to share or redistribute prosecutorial duties in the
      Circuit and District Courts. Any prosecutorial or related duty
      assigned by statute to the Commonwealth’s attorney may be
      performed by the county attorney, and any prosecutorial or
      related duty assigned by statute to the county attorney may
      be performed by the Commonwealth’s attorney pursuant to
      these agreements. Copies of the agreements shall when executed
      be forwarded to the Attorney General, the chief judges of the
      Circuit and District Courts, and the chief regional judges of the
      Circuit and District Courts.

(Emphasis added). KRS 15.730 states:

             Each regular Commonwealth’s attorney and county attorney
      shall be, ex officio, a special prosecutor of the Commonwealth, and
      as such shall perform such duties and render such services, at
      such time and places, coextensive with the Commonwealth as may
      be required by the Attorney General. The duties and services
      may include, but are not limited to, prosecution of or
      participation in action outside of his judicial circuit or judicial
      district when directed by the Attorney General and assisting
      the Attorney General in preparation and presentation of the
                                         9
      Commonwealth’s position in criminal cases appealed to Circuit
      Court, Court of Appeals, and the Supreme Court.

(Emphasis added).

      Goble and Burdette argue that the Fayette County Attorney was

erroneously appointed as special prosecutor given that the relevant statute,

namely KRS 15.725(3), does not expressly permit a county attorney to

prosecute felonies outside his or her judicial circuit. When interpreting a

statute, a court should “give effect to the intent of the General Assembly.”

Beckham v. Bd. of Educ., 873 S.W.2d 575, 577 (Ky. 1994).

      [W]e must look first to the plain language of a statute and, if the
      language is clear, our inquiry ends. We hold fast to the rule of
      construction that the plain meaning of the statutory language is
      presumed to be what the legislature intended, and if the meaning
      is plain, then the court cannot base its interpretation on any other
      method or source. In other words, we assume that the Legislature
      meant exactly what it said, and said exactly what it meant.

Univ. of Louisville v. Rothstein, 532 S.W.3d 644, 648 (Ky. 2017) (citations and

quotations omitted). “We also presume that the General Assembly intended for

the statute to be construed as a whole, for all of its parts to have meaning, and

for it to harmonize with related statutes.” Shawnee Telecom Res., Inc. v.

Brown, 354 S.W.3d 542, 551 (Ky. 2011) (emphasis added). Turning to the

plain language of the statutes that authorize Commonwealth and county

attorneys to participate in or prosecute criminal cases, we are satisfied that the

trial court did not err in refusing to dismiss the indictment.

      In this case a county attorney performed the functions of a

Commonwealth attorney pursuant to a written agreement between the two

offices and appointment by the Attorney General. KRS 15.725(3) explicitly
                                        10
states that “[a]ny prosecutorial or related duty assigned by statute to the

Commonwealth's attorney may be performed by the county attorney . . .”

pursuant to agreements between the two to redistribute prosecutorial duties in

circuit and district courts. Goble and Burdette emphasize that this particular

statute does not authorize inter-circuit agreements as occurred here, i.e., it

could authorize an agreement between the Scott County Commonwealth

Attorney and the Scott County Attorney but not agreements between

prosecutors from different circuits. As the Court of Appeals aptly observed,

KRS 15.725(3) does not expressly authorize such agreements but neither does

it prohibit them.

      Cognizant of the need to consider “related statutes,” Shawnee Telecom,

354 S.W.3d at 551, we turn to KRS 15.730. That statute provides in relevant

part that “[e]ach regular . . . county attorney shall be, ex officio, a special

prosecutor of the Commonwealth, and as such shall perform such duties and

render such services, at such time and places, coextensive with the

Commonwealth as may be required by the Attorney General.” These duties

include, but are not limited to, “prosecution of or participation in action

outside of his judicial circuit or judicial district when directed by the Attorney

General . . . .” Id.

      Because county attorneys are permitted to perform the duties of a

Commonwealth’s attorney pursuant to an appropriate agreement and KRS

15.730 explicitly allows the performance of these duties outside of the county

attorney’s judicial circuit or judicial district, “when directed by the Attorney

                                         11
General,” the Fayette County Attorney may properly prosecute in place of the

Scott County Commonwealth’s Attorney under the facts of these cases. In

short, the plain meaning of the statutory language supports the conclusion

that county attorneys are permitted to perform the duties of a Commonwealth’s

attorney and can do so outside of their own judicial district with the requisite

Attorney General appointment.

      In support of their writ petitions, Goble and Burdette cite Commonwealth

v. Vibbert, 397 S.W.3d 910 (Ky. App. 2013), in which the Court of Appeals

addressed the distinction between district and circuit court jurisdiction. In

that case the Court of Appeals reiterated this Court’s holding in Barnett v.

Commonwealth, 979 S.W.2d 98, 101 (Ky. 1998) that written agreements are

required when a county attorney performs the duties of a Commonwealth’s

attorney, but no written agreement is required when a county attorney merely

assists a Commonwealth’s attorney in prosecution. Notably, in the cases

before this Court, the Fayette County Attorney and the Scott County

Commonwealth’s Attorney have a written agreement regarding the distribution

and sharing of prosecutorial duties.2 Further, the Fayette County Attorney was

specifically appointed by the Attorney General to prosecute the cases against

Goble and Burdette. The Vibbert court was not tasked with distinguishing

between the duties of Commonwealth and county attorneys or determining



      2We note that this agreement is not in the record. However, all parties
acknowledge that a written agreement between the offices exists and the two
appointment letters from the Attorney General that are in the record reference the
agreement.

                                          12
when each can prosecute certain cases and thus that Court of Appeals opinion

has little bearing in these appeals.

        Ultimately, the statutes clearly allow a county attorney to perform

prosecutorial duties outside his judicial district or circuit when directed by the

Attorney General. Because the statutes are clear, the trial court properly

denied Goble’s and Burdette’s motions to dismiss their indictments, resulting

in no erroneous action on which to premise a second-class writ. We also note

that, while not dispositive of these cases given the statutory authority, Goble

and Burdette have failed to identify any irreparable harm or injury that would

result from the Fayette County Attorney’s prosecution of their respective cases.

     III.   Goble and Burdette Are Not Entitled to Writs Under the
            Special Case Exception.

        Goble and Burdette also argue that their petitions qualify for the special

case exception. A court may grant a writ absent a showing of irreparable harm

if

        a substantial miscarriage of justice will result if the lower court is
        proceeding erroneously, and correction of the error is necessary
        and appropriate in the interest of orderly judicial administration.
        It may be observed that in such a situation the court is recognizing
        that if it fails to act the administration of justice generally will
        suffer the great and irreparable injury.”

Hodge v. Coleman, 244 S.W.3d 102, 109–10 (Ky. 2008).

        In support, Goble and Burdette cite Marcum, 457 S.W.3d at 710, a

disqualification of counsel case in which this Court held that the litigation of a

case by a particular attorney cannot be remedied on appeal. In that case the

trial court had deprived one party of their private counsel of choice on

                                         13
appearance of impropriety grounds. Goble and Burdette argue that the same

analysis should apply in the criminal context with prosecutors. They assert

that while the issue of whether counsel should properly be allowed to litigate a

case may not fall squarely under great and irreparable harm, the nature of the

issue brings it under the special case exception that allows issuance of writs.

      We agree that prosecution by an impermissible party—an unauthorized

office or individual—is not a harm that can be adequately remedied on appeal.

However, given our conclusion that the Fayette County Attorney is fully

authorized by statute to prosecute the cases against Goble and Burdette, their

writ petitions do not qualify for the special case exception.

                                   CONCLUSION

      For the reasons discussed, we affirm the Court of Appeals’ denial of the

petitions for writs of mandamus.

      All sitting. All concur.




                                        14
COUNSEL FOR APPELLANT,
JOHN GOBLE:

Rhey Denniston Mills
Fred Everett Peters
Fred Peters Law Office

COUNSEL FOR APPELLANT,
AMOS BURDETTE:

John Elliott Cornett


COUNSEL FOR APPELLEE:

Honorable Jeremy Michael Mattox, Judge
Scott Circuit Court

COUNSEL FOR REAL PARTY IN
INTEREST, COMMONWEALTH OF
KENTUCKY:

Daniel J. Cameron
Attorney General of Kentucky

Larry Roberts
Special Assistant Attorney General




                                     15